Title: From Thomas Jefferson to James Walker, 14 November 1805
From: Jefferson, Thomas
To: Walker, James


                  
                     Sir 
                     
                     Washington Nov. 14. 05
                  
                  I remit you through mr Freeman one hundred dollars, & shall regularly make you the same remittance monthly hereafter. I am anxious to hear that the toll mill is going, as I cannot doubt there must now be water enough for her whatever be the state of the dam. I have desired mr Jefferson (if he has not before done it) to send up a hogshead of pit-coal for Stewart; and I have bespoke at Alexandria a pair of 6. feet Burr stones every particle warranted of the first quality to be ready by the 1st. of April. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               